Citation Nr: 0720688	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  01-05 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002 & 
Supp. 2006).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to July 1945.  
He died in June 2000. The appellant is his widow.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating action 
in which the RO denied service connection for the cause of 
the veteran's death, and DIC pursuant to the provisions of 38 
U.S.C.A. § 1318.  The appellant filed a notice of 
disagreement (NOD) in August 2000, and the RO issued a 
statement of the case (SOC) in April 2001 and a supplemental 
statement of the case (SSOC) in May 2001.  The appellant 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in June 2001.  The RO issued SSOCs 
(reflecting the continued denial of the claims) in July 2002, 
May 2003, and April and July 2005.

In February 2006, the appellant testified during a Board 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of the hearing is of record.

In May 2006, the Board remanded the claims on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  After completing the 
requested action, the RO/AMC continued the denial of each 
claim (as reflected in a December 2006 SSOC), and returned 
these matters to the Board for further appellate 
consideration.

After the RO re-certified the appeal to the Board, the Board 
received additional evidence from the appellant without a 
waiver of RO consideration of the evidence.  See 38 C.F.R. 
§ 20.1304 (2006).  However, as the Board is granting service 
connection for the cause of the veteran's death, the benefit 
to which the evidence relates, a remand for issuance of a 
SSOC reflecting RO consideration of the additionally received 
evidence is unnecessary.


FINDINGS OF FACT

1.  The veteran died in June 2000; his death certificate 
identifies ischemic cardiomyopathy as among the causes of 
death.

2.  At the time of his death, service connected was in effect 
for bilateral trench foot, each rated 20 percent disabling, 
and pes planus, rated as 10 percent disabling.

3.  The competent medical opinion evidence is at least evenly 
balanced on the question of whether the veteran's service-
connected bilateral trench foot contributed substantially or 
materially to the ischemic cardiomyopathy that caused his 
death.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
the criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312 (2006).

2.  As DIC benefits under 38 U.S.C.A. § 1318 are payable as 
if the cause of death were service-connected, and the Board 
has found the cause of the veteran's service-connected, 
consideration of the claim for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is now unnecessary.  38 
U.S.C.A. § 1318 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.22, 
20.1106 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In view of the Board's favorable disposition of the claim for 
service connection for the cause of the veteran's death, and 
dismissal of the claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 as moot, the Board finds that all 
necessary notification and development action in this appeal 
has been accomplished.

II. Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for disability (or death) that is proximately due to 
or the result of a service-connected disability.  See 38 
C.F.R. § 3.310(a) (2006).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.312 (2006).  The service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. 38 C.F.R. § 3.312(b) (2006).  To be 
considered a contributory cause of death, it must be shown 
that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (2006).  It is not sufficient 
to show that the service-connected disability casually shared 
in producing death; rather, a causal connection must be 
shown.  Id.

The veteran's death certificate indicates that he died, in 
June 2000, from circulatory collapse, septic shock, and 
ischemic cardiomyopathy.  At the time of his death, he was 
service connected for bilateral trench foot, each rated 20 
percent disabling, and pes planus, rated 10 percent 
disabling.  The appellant has agued that the bilateral trench 
foot was a contributory cause of the veteran's death from 
ischemic cardiomyopathy.  

The evidence reflects that the veteran was exposed to cold 
and wet weather in combat, which caused bilateral trench foot 
that rendered the veteran unfit for duty, resulting in his 
discharge from service in 1945.  A May 1948 VA examiner 
diagnosed vascular change in the feet with weak pulse in the 
dorsalis pedis.  In January 1951, Dr. Simmonds diagnosed 
"vasomotor disturbances of both feet (peripheral 
vascular)."  In an April 1974 letter, Dr. Sienkiewicz noted 
two previous myocardial infarctions and the physician who 
prepared the June 1974 VA examination report noted an old 
myocardial infarction.  There is no medical evidence 
indicating the precise date of the veteran's first myocardial 
infarction; however, on June 1974 examination, the veteran 
indicated that he had his first heart attack seven years 
after service, and this is consistent with the evidence of 
record.  Dr. Sienkiewicz and the June 1974 VA examiner 
diagnosed arteriosclerotic heart disease.  The medical 
evidence reflects that the veteran continued to suffer from 
heart disease throughout his life and suffered multiple 
subsequent heart attacks.

Considering the above-noted legal authority and the facts of 
this case, the Board finds that, collectively, the medical 
opinion evidence described below reflects that it is at least 
as likely as not that the veteran's service-connected 
bilateral trench foot contributed substantially or materially 
to cause his ischemic cardiomyopathy, which in turn, in part, 
caused his death.

Dr. Greco wrote multiple letters on the appellant's behalf.  
In May 2001, he indicated that that he had treated the 
veteran for ischemic heart disease for several years before 
his death and that he felt that the veteran's heart and 
peripheral vascular disease stemmed from his cold exposure in 
the Army.  In September 2001, Dr. Greco elaborated that, 
having first treated the veteran in 1987 and considering the 
testimony of a VA secretary indicating that ischemic heart 
disease was a long term effect of frostbite, he felt that the 
veteran's cold-related problems worsened his underlying 
condition of atherosclerotic heart disease.  He added that he 
felt the veteran's cold exposure had long term and delayed 
detrimental effects on the veteran that contributed to his 
death.  In July 2003, Dr. Greco opined that, after reviewing 
the veteran's medical chart, it was more likely than not that 
the veteran's cold injuries contributed to his heart 
condition.

Subsequently, Dr. Danzl, Professor and Chair of Emergency 
Medicine at the University of Louisville, wrote a May 2005 
letter on the appellant's behalf.  He noted that he had no 
relationship with the veteran's family and was responding to 
a request to review the veteran's records and offer and 
opinion as one who is frequently consulted regarding long 
term cold injuries.  He identified himself as the author of a 
chapter on accidental hypothermia in the Textbook of Military 
Medicine.  Dr. Danzl noted the veteran's in-service cold 
exposure and indicated that the veteran's trench foot was of 
a magnitude that was likely not an isolated finding without 
an accompanying systemic hypothermic insult.  After 
describing and explaining the general, myriad long-term 
cardiovascular effects of extreme cold exposure, Dr. Danzl 
wrote that the veteran's myocardial infarction at a young age 
and subsequent clinical course were "potentially related to 
a physiological insult of this magnitude."  He concluded 
that "the uncharacteristic presentation at age 30 of a 
myocardial infarction followed by a gradually progressive 
ischemic cardiomyopathy may well have been" related to the 
veteran's service-connected trench foot.

Considering Dr. Danzl's expertise and his thorough 
explanation of his conclusions in light of his careful review 
of the evidence of record, the Board accords substantial 
weight to his opinion-even though this weight is somewhat 
diminished by his use of the terms "potential" and "may 
well have," which were somewhat ambivalent.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board).  See also, e.g., 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical 
opinions expressed in speculative language do not provide the 
degree of certainty required for medical nexus evidence).  By 
comparison, Dr. Greco, who treated the veteran and whose 
recounting of his in-service cold exposure is consistent with 
the evidence of record, offered a more definitive opinion 
that the veteran's trench foot contributed to his death from 
heart disease, although his explanation of his rationale was 
less thorough.  See Coburn v. Nicholson, 19 Vet. App. 427, 
432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2006) (the Board cannot disregard these medical opinions 
solely on the rationale that they are based on a history 
given by the veteran).  Taken together, these opinions 
constitute competent evidence that the veteran's service-
connected bilateral trench foot contributed substantially or 
materially to the veteran's death from ischemic 
cardiomyopathy.

Significantly, although many other physicians have offered 
their opinion as to the cause of the veteran's death, none 
directly conflict with the conclusions of Drs. Danzl and 
Greco.  For example, Dr. Nye, the physician who prepared the 
veteran's death certificate, noted his in-service cold 
injuries, multiple heart attacks, and the government research 
on this issue and concluded, "It is possible that long-term 
changes of cold injury may have contributed to his death, in 
the form of vascular disorder."  

The only somewhat negative of opinion is that of Dr. 
Franklin, Chief of vascular surgery of Geisinger Health 
System, who wrote in July 1998 that an abdominal aortic 
aneurysm that the veteran had sustained was not related to 
cold exposure, and that the burning discomfort in the 
veteran's feet did not appear to be from vascular disease, 
but that it could include a causalgia related to his cold 
injuries.  In July 2003, Dr. Franklin reiterated that the 
veteran's abdominal aortic aneurysm did not result from cold 
exposure injuries, but noted that the veteran's absent pedal 
pulse in the right foot "may be related to" his military 
service.  He concluded that the veteran's cold exposure "may 
have" contributed to the veteran's coronary artery disease, 
but he would leave this to a cardiologist to determine.

Thus, Dr. Franklin's conclusion of a lack of relationship 
between the veteran's trench foot and abdominal aortic 
aneurysm did not conflict with the more general conclusions 
of Drs. Danzl and Greco that the veteran's trench foot 
contributed substantially or materially to the heart disease 
that caused his death.  Moreover, Dr. Franklin, as well as 
Dr. Nye, concluded that the veteran's trench foot may have 
contributed to his death from heart disease.  Thus, the 
medical evidence either supported the appellant's assertion 
that the veteran's trench foot contributed substantially or 
materially to his death from ischemic cardiomyopathy or was 
ambivalent as to this relationship.

When, after consideration of all evidence and material of 
record in a case for VA benefits, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving such issue 
shall be given to the claimant.  See 38 C.F.R. § 3.102 
(2006).  See also 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In these circumstances, the competent medical opinion 
evidence is at least evenly balanced as to whether the 
veteran's service-connected trench foot contributed 
substantially or materially to his death from ischemic 
cardiomyopathy, and resolution of all reasonable doubt in the 
appellant's favor warrants a grant of service connection for 
the cause of the veteran's death.

II.  38 U.S.C.A. § 1318

38 U.S.C.A. § 1318(a) (West 2002 & Supp. 2006), provides that 
DIC benefits are payable to the surviving spouse of a 
"deceased veteran" in the same manner as if the death were 
service-connected, where the veteran was rated totally 
disabled for 10 or more years immediately preceding death.  
Here, since the Board has already granted service connection 
for the veteran's cause of death, it need not decide the 
claim for benefits under 38 U.S.C.A. § 1318, as granting the 
claim would not increase the appellant's benefits.  The Board 
will therefore dismiss the claim as moot.  

[Parenthetically, the Board notes the acknowledgement, by the 
appellant's representative, that the veteran was not rated 
totally disabled for 10 years or more preceding death, and 
argument during the Board hearing that the veteran was 
nevertheless entitled to DIC benefits under 38 U.S.C.A. 
§ 1318 based on the theory of "hypothetical entitlement."  
Such a claim does not appear to be viable in light of 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d. 1373 (Fed. Cir. 
2003) and VA's current regulations as to DIC benefits under 
38 U.S.C.A. § 1318, but, as noted, the Board need not address 
this issue because the claim is moot.]


ORDER

Service connection for the cause of the veteran's death is 
granted.

The claim for DIC benefits, under the provisions of 38 
U.S.C.A. § 1318, is dismissed as moot.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


